UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	August 31, 2017 Date of reporting period:	May 31, 2017 Item 1. Schedule of Investments: Putnam Emerging Markets Equity Fund The fund's portfolio 5/31/17 (Unaudited) COMMON STOCKS (94.1%) (a) Shares Value Airlines (0.8%) Aeroflot - Russian Airlines PJSC (Russia) (NON) 114,300 $379,775 Auto components (3.1%) Exide Industries, Ltd. (India) 70,842 252,811 Hankook Tire Co., Ltd. (South Korea) 7,108 386,636 Minth Group, Ltd. (China) 56,000 227,807 Nemak SAB de CV 144A (Mexico) 350,280 346,410 Nexteer Automotive Group, Ltd. 121,000 184,779 Automobiles (0.6%) Maruti Suzuki India, Ltd. (India) 2,296 256,610 Banks (19.9%) Banco Macro SA ADR (Argentina) 5,562 497,632 Bank of China, Ltd. (China) 1,906,000 953,911 Bank Tabungan Negara Persero Tbk PT (Indonesia) 2,042,400 383,333 China Construction Bank Corp. (China) 837,000 691,722 Credicorp, Ltd. (Peru) 4,375 732,900 CTBC Financial Holding Co., Ltd. (Taiwan) 637,000 405,550 Dubai Islamic Bank PJSC (United Arab Emirates) (NON) 256,401 405,578 Grupo Supervielle SA ADR (Argentina) 15,114 259,507 Hana Financial Group, Inc. (South Korea) 10,082 369,655 HDFC Bank, Ltd. (India) 18,582 471,232 Industrial & Commercial Bank of China, Ltd. (China) 1,433,000 958,086 Itau Unibanco Holding SA ADR (Preference) (Brazil) 49,041 535,037 Itausa - Investimentos Itau SA (Preference) (Brazil) 88,358 244,381 Itausa - Investimentos Itau SA (Brazil) 52 139 Sberbank of Russia PJSC ADR (Russia) 90,584 1,010,012 Shinhan Financial Group Co., Ltd. (South Korea) 10,968 484,430 State Bank of India (India) 92,603 413,786 Turkiye Garanti Bankasi AS (Turkey) 95,158 258,941 Beverages (0.4%) Thai Beverage PCL (Thailand) 270,600 171,123 Capital markets (0.5%) Edelweiss Financial Services, Ltd. (India) 91,400 245,287 Chemicals (3.1%) Asian Paints, Ltd. (India) 9,967 177,836 Formosa Plastics Corp. (Taiwan) 81,000 241,554 Grand Pacific Petrochemical (Taiwan) 327,000 224,494 Hansol Chemical Co., Ltd. (South Korea) 3,098 212,510 Hanwha Chemical Corp. (South Korea) 7,807 207,796 LG Chemical, Ltd. (South Korea) 1,213 327,194 Commercial services and supplies (0.5%) Sunny Friend Environmental Technology Co., Ltd. (Taiwan) 37,000 207,271 Construction and engineering (3.4%) China Communications Construction Co., Ltd. (China) 211,000 284,852 China State Construction International Holdings, Ltd. (China) 190,000 329,648 Concord New Energy Group, Ltd. (China) 842,000 37,278 CTCI Corp. (Taiwan) 174,000 286,635 Mota-Engil SGPS SA (Portugal) 97,196 296,983 NCC, Ltd./India (India) (NON) 228,138 310,808 Consumer finance (0.8%) Shriram Transport Finance Co., Ltd. (India) 24,555 388,191 Diversified consumer services (1.4%) China Maple Leaf Educational Systems, Ltd. (China) 220,000 190,002 Estacio Participacoes SA (Brazil) 29,300 157,458 Ser Educacional SA 144A (Brazil) 39,600 294,435 Electric utilities (0.7%) Power Grid Corp. of India, Ltd. (India) 96,847 312,141 Electronic equipment, instruments, and components (2.6%) Elite Material Co., Ltd. (Taiwan) 67,000 278,433 Hollysys Automation Technologies, Ltd. (China) 17,349 277,411 Hon Hai Precision Industry Co., Ltd. (Taiwan) 189,000 647,196 Food and staples retail (3.3%) BGF retail Co., Ltd. (South Korea) 1,987 247,576 BIM Birlesik Magazalar AS (Turkey) 10,094 179,540 Cia Brasileira de Distribuicao Grupo Pao de Acucar ADR (Brazil) 13,514 285,281 Dino Polska SA 144A (Poland) (NON) 18,811 207,980 X5 Retail Group NV GDR (Russia) (NON) 15,540 562,548 Health-care providers and services (0.7%) Qualicorp SA (Brazil) 37,586 325,456 Hotels, restaurants, and leisure (0.6%) Bloomberry Resorts Corp. (Philippines) (NON) 1,061,800 200,521 Gourmet Master Co., Ltd. (Taiwan) 6,000 65,827 Household durables (2.0%) Basso Industry Corp. (Taiwan) 113,000 320,453 Coway Co., Ltd. (South Korea) 3,844 345,054 MRV Engenharia e Participacoes SA (Brazil) 65,808 263,358 Insurance (5.1%) AIA Group, Ltd. (Hong Kong) 51,400 364,431 China Life Insurance Co., Ltd. (Taiwan) 348,000 341,301 Discovery, Ltd. (South Africa) 25,334 247,487 Dongbu Insurance Co., Ltd. (South Korea) 3,595 217,383 Hyundai Marine & Fire Insurance Co., Ltd. (South Korea) 7,365 248,329 Ping An Insurance Group Co. of China, Ltd. (China) 141,000 903,806 Internet and direct marketing retail (0.4%) Delivery Hero Holding GmbH (acquired 6/12/15, cost $161,742) (Private) (Germany) (F) (RES) (NON) 21 148,942 FabFurnish GmbH (acquired 8/2/13, cost $1) (Private) (Brazil) (F) (RES) (NON) 2 2 Global Fashion Group SA (acquired 8/2/13, cost $87,766) (Private) (Brazil) (F) (RES) (NON) 2,072 19,093 New Bigfoot Other Assets GmbH (acquired 8/2/13, cost $1) (Private) (Brazil) (F) (RES) (NON) 1 1 New Middle East Other Assets GmbH (acquired 8/2/13, cost $1) (Private) (Brazil) (F) (RES) (NON) 1 1 Internet software and services (10.4%) Alibaba Group Holding, Ltd. ADR (China) (NON) 18,877 2,311,677 Tencent Holdings, Ltd. (China) 71,200 2,445,039 IT Services (1.0%) Chinasoft International, Ltd. (China) (NON) 540,000 291,047 Vakrangee, Ltd. (India) (NON) 32,540 184,034 Machinery (0.9%) Jain Irrigation Systems, Ltd. (India) (NON) 254,372 398,195 Media (1.5%) Naspers, Ltd. Class N (South Africa) 3,354 694,471 Metals and mining (1.9%) Anglo American PLC (United Kingdom) (NON) 13,583 182,260 Hindalco Industries, Ltd. (India) 140,180 436,053 United Co RUSAL PLC (Russia) 546,000 267,656 Multiline retail (0.8%) Poya International Co., Ltd. (Taiwan) 25,000 342,847 Oil, gas, and consumable fuels (6.6%) China Petroleum & Chemical Corp. (Sinopec) (China) 338,000 277,165 Gazprom Neft PAO ADR (Russia) 24,497 426,248 Indian Oil Corp., Ltd. (India) 50,983 339,347 Lukoil PJSC ADR (Russia) 16,701 797,473 MOL Hungarian Oil & Gas PLC (Hungary) 4,391 357,091 Petroleo Brasileiro SA - Petrobras ADR (Brazil) (NON) 42,371 359,306 Petroleo Brasileiro SA - Petrobras ADR (Preference) (Brazil) (NON) 11,600 92,684 PTT PCL (Foreign depositary receipts) (Thailand) 29,800 343,846 Paper and forest products (0.6%) Mondi, Ltd. (South Africa) 10,003 263,358 Personal products (1.4%) Amorepacific Corp. (South Korea) 870 266,533 CLIO Cosmetics Co., Ltd. (South Korea) 5,068 179,707 Emami, Ltd. (India) 10,747 181,385 Pharmaceuticals (3.0%) Aspen Pharmacare Holdings, Ltd. (South Africa) 12,534 283,843 China Traditional Chinese Medicine Holdings Co., Ltd. (China) 566,000 301,429 Richter Gedeon Nyrt (Hungary) 22,236 568,384 Shanghai Fosun Pharmaceutical (Group) Co., Ltd. (China) 56,500 216,428 Real estate management and development (2.1%) Aldar Properties PJSC (United Arab Emirates) 357,747 215,252 China Resources Land, Ltd. (China) 116,000 340,890 Emaar Properties PJSC (United Arab Emirates) (NON) 211,338 409,097 Semiconductors and semiconductor equipment (5.0%) SK Hynix, Inc. (South Korea) 7,795 396,852 Taiwan Semiconductor Manufacturing Co., Ltd. (Taiwan) 278,889 1,882,192 Software (0.5%) NCSoft Corp. (South Korea) 676 228,533 Specialty retail (0.4%) Beauty Community PCL (Foreign depoitary shares) (Thailand) 626,800 198,750 Technology hardware, storage, and peripherals (5.1%) Samsung Electronics Co., Ltd. (South Korea) 1,010 2,016,211 Samsung Electronics Co., Ltd. (Preference) (South Korea) 209 326,493 Transportation infrastructure (1.3%) EcoRodovias Infraestrutura e Logistica SA (Brazil) 67,184 191,008 Promotora y Operadora de Infraestructura SAB de CV (Mexico) 37,214 387,927 Water utilities (0.9%) China Water Affairs Group, Ltd. (China) 604,000 395,301 Wireless telecommunication services (0.8%) Safaricom, Ltd. (Kenya) 1,606,000 349,806 Total common stocks (cost $37,015,978) WARRANTS (2.3%) (a) Expiration date Strike Price Warrants Value Bupa Arabia for Cooperative Insurance Co. 144A (Saudi Arabia) (NON) 3/22/18 $0.00 8,478 $259,775 Herfy Food Services Co. 144A (Saudi Arabia) (NON) 2/7/19 0.00 11,470 171,246 Shanghai International Airport Co., Ltd. 144A (China) (NON) 5/7/18 0.00 49,800 275,831 Wuliangye Yibin Co., Ltd. 144A (China) 4/12/18 0.00 51,400 360,802 Total warrants (cost $995,789) CONVERTIBLE PREFERRED STOCKS (—%) (a) Shares Value Global Fashion Group SA zero % cv. pfd. (acquired 7/11/16, cost $10,574) (Brazil) (Private) (F) (RES) 1,396 $13,121 Total convertible preferred stocks (cost $10,574) SHORT-TERM INVESTMENTS (3.6%) (a) Shares Value Putnam Short Term Investment Fund 0.89% (AFF) 1,627,923 $1,627,923 Total short-term investments (cost $1,627,923) TOTAL INVESTMENTS Total investments (cost $39,650,264) (b) Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank GDR Global Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank PJSC Public Joint Stock Company Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from September 1, 2016 through May 31, 2017 (the reporting period). Within the following notes to the portfolio, references to "ASC 820" represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to "Putnam Management" represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to "OTC", if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $45,536,572. (b) The aggregate identified cost on a tax basis is $39,966,499, resulting in gross unrealized appreciation and depreciation of $6,311,343 and $711,760, respectively, or net unrealized appreciation of $5,599,583. (NON) This security is non-income-producing. (RES) This security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $181,160, or 0.4% of net assets. (AFF) Affiliated company. For investments in Putnam Short Term Investment Fund, the rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with any company which is under common ownership or control were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund** $1,033,678 $19,524,635 $18,930,390 $5,297 $1,627,923 Totals ** Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (F) This security is valued by Putnam Management at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. 144A after the name of an issuer represents securities exempt from registration under Rule 144A of the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): China 26.5% South Korea 14.2 Taiwan 11.5 India 9.6 Russia 7.5 Brazil 6.1 United States 4.0 South Africa 3.3 United Arab Emirates 2.3 Hungary 2.0 Argentina 1.7 Mexico 1.6 Peru 1.6 Thailand 1.6 Turkey 1.0 Saudi Arabia 0.9 Indonesia 0.8 Hong Kong 0.8 Kenya 0.8 Portugal 0.6 Poland 0.5 Other 1.1 Total 100.0% Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund's assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the scheduled close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the scheduled close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value certain foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. The foreign equity securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less are valued using an independent pricing service approved by the Trustees, and are classified as Level 2 securities. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund's investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund's net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $4,218,808 $509,421 $168,039 Consumer staples 2,100,288 181,385 — Energy 2,653,813 339,347 — Financials 10,513,551 1,518,496 — Health care 1,695,540 — — Industrials 2,401,377 709,003 — Information technology 11,101,084 184,034 — Materials 1,926,822 613,889 — Real estate 965,239 — — Telecommunication services 349,806 — — Utilities 395,301 312,141 — Total common stocks Convertible preferred stocks — — 13,121 Warrants — 1,067,654 — Short-term investments 1,627,923 — — Totals by level * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any (other than certain transfers involving non-U.S. equity securities as described in the Security valuation note above), did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund's net assets and were not considered a significant portion of the fund's portfolio. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Equity contracts $1,067,654 $— Total $— The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Warrants (number of warrants) For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: July 28, 2017 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: July 28, 2017 By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Financial OfficerDate: July 28, 2017
